          Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION



DONNA CURLING, et al.,
        Plaintiffs,                                                Civil Action
        v.                                                         File No: 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,
        Defendants.



             JOINT PRELIMINARY REPORT AND DISCOVERY PLAN
I.      Description of the Case

        a. Describe briefly the nature of the action.

Plaintiffs’ Description:

        Plaintiffs seek to enjoin the State of Georgia from using an allegedly

unsecure voting system for elections held in the state.

Defendants’ Description:

        All plaintiffs1 allege violations of the Due Process and Equal Protection

Clauses of the Fourteenth Amendment to the United States Constitution. Plaintiffs


1
 While all Plaintiffs allege Defendants violated the Equal Protection and Due Process Clause of the 14th
Amendment of the U.S. Constitution, there are two sets of Plaintiffs: the Curling Plaintiffs (Donna Curling, Donna
Price and Jeffrey Schoenberg) and the Coalition Plaintiffs (Coalition for Good Governance, Laura Digges, William
Digges III, Ricardo Davis and Megan Missett). Where necessary, the parties will distinguish between the two.
        Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 2 of 22




assert that the current use of Direct Recording Equipment (“DRE”) machines,

which are utilized during Georgia elections, violates their (and their members’)

right to vote, alleging that the DREs are insecure and vulnerable to hacking.

      Defendants deny all allegations.

      b. Summarize the facts of this case. The summary should not be
         argumentative nor recite evidence.

Plaintiffs’ Summary

      Georgia uses an electronic voting system. Plaintiffs allege that this system is

highly unsecure, unreliable, and potentially compromised. Under certain

circumstances, voters may use hand-marked paper ballots. Plaintiffs seek to

require the use of hand-marked paper ballots in lieu of the DREs in all elections, as

well as other relief.

Defendants’ Summary

      Plaintiffs filed two separate complaints: (1) The Second Amended

Complaint filed by the Curling Plaintiffs [Doc. 70]; and (2) The Third Amended

Complaint filed by the Coalition Plaintiffs [Doc. 226].

Curling Plaintiffs’ Second Amended Complaint

      In the Second Amended Complaint, the Curling Plaintiffs allege that the

DRE machines utilized in Georgia elections are vulnerable to a cyberattack which

violates a voters’ right to cast a secret ballot and have that vote accurately counted.

                                          -2-
           Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 3 of 22




Curling Plaintiffs assert that the current use of Direct Recording Equipment

(“DRE”) machines, which are utilized during Georgia elections, violates their (and

their members’) right to vote, alleging that the DREs are insecure and vulnerable to

hacking. Plaintiffs further allege that DREs do not create a paper trail or other

means to verify or audit the accuracy of each elector’s vote. In support of their

Complaint, Curling Plaintiffs allege that two individuals accessed the Center for

Elections System (“CES”) at Kennesaw State University, which housed certain

election-related documents.2

        Curling Plaintiffs allege that this “lack of paper trail” in combination with an

alleged susceptibility to the introduction of undetectable malware violates Georgia

voters’ rights under the 14th Amendment as those electors’ votes (i) may be

incorrectly counted due to the introduction to malware that could alter one’s vote

and (ii) are less secure than voters who vote by absentee ballot because votes on

the DRE cannot be “verified” through a paper trail or audit.3

        Defendants deny the allegations contained in Curling Plaintiffs’ Second

Amended Complaint and deny that Plaintiffs are entitled to relief under their stated




2
 CES is no longer located at Kennesaw State University.
3
 Curling Plaintiffs alleged other various counts against Defendants which were either voluntarily dismissed or
dismissed by court order. See [Doc. 375].


                                                        -3-
              Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 4 of 22




facts. Defendants further state that the files stored on the Kennesaw State

University server are separate and distinct from the focus of the Complaint: DREs.

Coalition Plaintiffs’ Third Amended Complaint

            Coalition Plaintiffs generally allege that Georgia’s DRE voting machines are

susceptible to hacking and do not provide ballot secrecy, and that “Georgia’s

Voting System” may be compromised. Coalition Plaintiffs allege that Georgia’s

Voting System consists of the following hardware components and related

firmware and software: AccuVote DRE touchscreen voting units; Diebold optical

scanners; Electronic Poll Books with barcode scanner to scan identification; and

Diebold General Election Management Software (“GEMS”). 4 Coalition Plaintiffs

allege that DREs are insecure and vulnerable to hacking based on news media

reports and third-party reports from California and Ohio. Coalition Plaintiffs

further allege that AccuVote DREs fail to provide ballot secrecy because a poll

worker could combine serial numbers and timestamps with polling place security

video or other poll records to connect voters with their DRE ballot. Finally,

Coalition Plaintiffs state that an alleged infiltration by third-parties into the server

at Kennesaw State University comprised Georgia’s Voting System.




4
    [Doc. 226 ¶ 59].


                                             -4-
             Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 5 of 22




           Coalition Plaintiffs allege that use of AccuVote DRE machines in the

“Relevant Upcoming Elections” (defined as those “conducted in Georgia during

2018”)5 violate Substantive Due Process and their fundamental right to vote under

the Fourteenth Amendment to the United States Constitution. Coalition Plaintiffs

further allege that the use of DREs in the “Relevant Upcoming Elections” is in

violation of Equal Protection under the Fourteenth Amendment to the United

States Constitution because of alleged different treatment of voters who use

absentee mail-in ballots as opposed to in-person voting on DREs.

           Defendants deny the allegations contained in Coalition Plaintiffs’ Third

Amended Complaint and deny that Coalition Plaintiffs are entitled to relief under

their stated facts. Defendants further state that the files which were stored on the

Kennesaw State University server are separate and distinct from the focus of the

Complaint: “Georgia’s Voting System.”

           c. The legal issues to be tried are as follows:

Plaintiffs’ Assertion of Legal Issues

           Plaintiffs allege Defendants’ conduct violates various state laws, the Equal

Protection Clause of the 14th Amendment of the Constitution, and the Due Process

Clause of the 14th Amendment of the Constitution.

5
    [Doc. 226 ¶ 4].


                                              -5-
        Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 6 of 22




Defendants’ Assertion of Legal Issues

                i. Whether the use of DRE machines as a part of Georgia’s voting
                   system violates Equal Protection under the 14th Amendment to the
                   U.S. Constitution; and

                ii. Whether the use of DRE machines as a part of Georgia’s voting
                    system violates Due Process under the 14th Amendment of the U.S.
                    Constitution.

      d. The cases listed below (include both style and action number) are:

                i. Pending Related Cases:

      Coalition Plaintiffs contend that Common Cause v. Kemp, Case No. 1:18-

CV-05102-AT (N.D. Ga.) is a related case. Curling Plaintiffs do not believe there

are any related cases.

      Defendants do not believe Common Cause is related to the claims raised by

Plaintiffs in this case. Defendants contend that Martin et al. v. Fulton Co. Bd. of

Registration and Elections et al., Case No. S19A0769 (Ga. Sup. Ct. 2019) is a

related case.

                ii. Previously Adjudicated Related Cases:

      Plaintiffs do not contend there are previously adjudicated related cases.

      Defendants contend that Coalition for Good Governance, et al. v.

Crittenden, Civil Action No. 2018CV313418 (Fulton Co. Sup. Ct. 2018); Curling,




                                            -6-
        Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 7 of 22




et al. v. Kemp, et al., Civil Action No. 2017CV290630 (Fulton Co. Sup. Ct. 2017);

and Favorito v. Handel, 285 Ga. 795 (2009) are related cases.

II.    This case is complex because it possesses one or more of the features
       listed below (please check):

       a. ____ Unusually large number of parties

       b. ____ Unusually large number of claims or defenses

       c. ____ Factual issues are exceptionally complex

       d. ____ Greater than normal volume of evidence

       e. ____ Extended discovery period is needed

       f. ____ Problems locating or preserving evidence

       g. ____ Pending parallel investigations or action by government

       h. ____ Multiple use of experts

       i. ____Need for discovery outside United States boundaries

       j. ____ Existence of highly technical issues and proof

       k. ____ Unusually complex discovery of electronically stored information

III.   Counsel:

      The following individually-named attorneys are hereby designated as lead
counsel for the parties:

          Curling Plaintiffs:     David Cross

          Coalition Plaintiffs:   Bruce Brown


                                         -7-
        Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 8 of 22




         State Defendants:      Vincent Russo
                                Robbins Ross Alloy Belinfante Littlefield LLC
                                500 14th St. NW
                                Atlanta, GA 30318
                                vrusso@robbinsfirm.com

                                Bryan P. Tyson
                                Taylor English Duma LLP
                                1600 Parkwood Circle
                                Suite 200
                                Atlanta, GA 30339
                                btyson@taylorenglish.com


         Fulton County:         Kaye Burwell
                                Office of the County Attorney
                                141 Pryor Street, S.W.
                                Suite 4038
                                Atlanta, Georgia 30303
                                Kaye.burwell@fultoncountyga.gov

The parties have agreed to accept service by email. Attached as Exhibit A is a list

of all individuals to be served by email in these proceedings. For purposes of

calculating time for responses/objections and productions, discovery requests

served after 6 p.m. eastern time shall be considered served the next business day.

Responses may be electronically served at any time prior to the end of the last

calendar day.

IV.   Jurisdiction:

         Is there any question regarding this Court’s jurisdiction?



                                        -8-
       Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 9 of 22




         ___X____ Yes            ____ No

         If “yes” please attach a statement, not to exceed one page, explaining the
         jurisdictional objection. When there are multiple claims, identify and
         discuss separately the claim(s) on which the objection is based. Each
         objection should be supported by authority.

      Plaintiffs do not agree there are jurisdictional questions.

      Defendants believe that Plaintiffs’ claims will be moot upon the

implementation of Georgia’s new voting system. Defendants anticipate filing a

motion to dismiss once the requirements set forth in HB 316 and HB 392 are

implemented.

V.    Parties to This Action:

      a. The following persons are necessary parties who have not been joined:

      Plaintiffs’ position is that all necessary parties have been joined.

      Defendants assert that all local election officials are necessary parties and

must be joined. Defendants further state that Anh Le was appointed to the State

Election Board, replacing Ralph F. “Rusty” Simpson.

      b. The following persons are improperly joined as parties:

      The Parties agree that no persons have been improperly joined as parties.

      c. The names of the following parties are either inaccurately stated or
         necessary portions of their names are omitted:




                                         -9-
       Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 10 of 22




      The Parties agree that no parties are inaccurately stated nor are necessary

portions of Parties’ names omitted.

      d. The parties shall have a continuing duty to inform the Court of any
         contentions regarding unnamed parties necessary to this action or any
         contentions regarding misjoinder of parties or errors in the statement of a
         party’s name.

VI.   Amendments to the Pleadings:

          Amended and supplemental pleadings must be filed in accordance with
          the time limitations and other provisions of Fed. R. Civ. P. 15. Further
          instructions regarding amendments are contained in LR 15.

      a. List separately any amendments to the pleadings that the parties
         anticipate will be necessary:

      Curling Plaintiffs: There are no planned amendments at this time.

However, Plaintiffs may seek the Court’s approval to add claims related to Ballot

Marking Devices (“BMDs”) in the future.

      Coalition Plaintiffs: Plaintiffs may seek the Court’s approval to add claims

related to Ballot Device (“BMD”) voting systems in the future. Violation of a

state-created constitutional right to ballot secrecy is a ground for both the due

process and equal protection claims. Coalition Plaintiffs also assert that the

federally recognized fundamental right to vote and the constitutional right to

substantive due process both include the right to vote by secret ballot and a right to

publicly observe the ballot tabulation review process. Coalition Plaintiffs also


                                         -10-
          Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 11 of 22




reserve the right to amend the complaint to add claims under Section 2 of the

Voting Rights Act or the Constitution alleging discrimination against minority

voters.

      Defendants: Defendants assert that should the Curling Plaintiffs or

Coalition Plaintiffs seek to challenge BMDs, which have not yet been implemented

in Georgia, those claims should be asserted in a new action.

      b. Amendments to the pleadings submitted LATER THAN THIRTY DAYS
         after the Joint Preliminary Report and Discovery Plan is filed, or should
         have been filed, will not be accepted for filing, unless otherwise
         permitted by law.

VII. Filing Times For Motions:

            All motions should be filed as soon as possible. The local rules set
            specific filing limits for filing some motions. These times are restated
            below.

            All other motions must be filed WITHIN THIRTY DAYS after the
            beginning of discovery, unless the filing party has obtained prior
            permission of the court to file later. Local Rule 7.1A(2).

      a. Motions to Compel: before the close of discovery or within the extension
         period allowed in some instances. Local Rule 37.1.

      b. Summary Judgment Motions: within thirty days after the close of
         discovery, unless otherwise permitted by court order. Local Rule 56.1.

      c. Other Limited Motions: Refer to Local Rules 7.2A, 7.2B, and 7.2E,
         respectively, regarding filing limitations for motions pending on removal,
         emergency motions, and motions for reconsideration.



                                           -11-
       Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 12 of 22




      d. Motions Objecting to Expert Testimony: Daubert motions with regard to
         expert testimony no later than the date that the proposed pretrial order is
         submitted. Refer to Local Rule 7.2F.

VIII. Initial Disclosures:

         The parties are required to serve initial disclosures in accordance with
         Fed. R. Civ. P. 26. If any party objects that initial disclosures are not
         appropriate, state the party and basis for the party’s objection. NOTE:
         Your initial disclosures should include electronically stored information.
         Refer to Fed. R. Civ. P. 26(a)(1)(B).

      Parties will timely file initial disclosures.

IX.   Request for Scheduling Conference:

         Does any party request a scheduling conference with the Court? If so,
         please state the issues which could be addressed and the position of each
         party.

      The parties recently attended a scheduling conference with Judge Totenberg

on May 31, 2019, which helped resolve pending issues between the parties. The

parties do not anticipate needing a scheduling conference at this time, but will

promptly notify the Court should the need arise.

X.    Discovery Period:

         The discovery period commences thirty days after the appearance of the
         first defendant by answer to the complaint. As stated in LR 26.2A,
         responses to initiated discovery must be completed before the expiration
         of the assigned discovery period.

         Cases in this Court are assigned to one of the following three discovery
         tracks: (a) zero month discovery period, (b) four months discovery
         period, and (c) eight months discovery period. A chart showing the

                                          -12-
Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 13 of 22




   assignment of cases to a discovery track by filing category is contained in
   Appendix F. The track to which a particular case is assigned is also
   stamped on the complaint and service copies of the complaint at the time
   of filing.

   Please state below the subjects on which discovery may be needed:

   This case is on a four-month track.

      Plaintiffs: The Plaintiffs prepared a list of discovery topics. See Dkt.

Nos. 380, 382. In addition, Plaintiffs intend to seek discovery regarding the

State’s voter registration database, including information regarding security,

infrastructure, and any other information or data that may inform an

assessment of potential vulnerabilities as well as past breaches in the voting

system generally, including DREs.

      Plaintiffs served discovery. Curling Plaintiffs served their First

Requests for Production (RFPs) on June 3, 2019. Coalition Plaintiffs served

their First RFPs on March 27, 2019 and Second RFPs on June 11, 2019.

      Defendants anticipate that discovery may be needed on the following

topics:

          • Voting history of Plaintiffs;

          • Impact of proposed relief on disabled voters;




                                  -13-
         Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 14 of 22




                     • Actions of 3rd parties referenced in the complaint and in

                          Plaintiffs’ preliminary injunctions, including, but not limited to,

                          the actions of Logan Lamb, Chris Grayson and Andy Green;

                     • Security of hand-marked paper ballots;

                     • DREs and GEMS database;6

                     • Experts identified by the parties;

                     • Coalition for Good Governance’s organizational standing

                          including, but not limited to, Plaintiffs’ organizational

                          activities, management, fundraising, and expenditures; and

                     • Documents supporting Plaintiffs’ claims for attorneys’ fees.

Defendants reserve the right to seek additional discovery topics on any other issue

Plaintiffs may assert as a claim or remedy in this litigation.

             If parties anticipate that additional time beyond that allowed by the
             assigned discovery track will be needed to complete discovery or that
             discovery should be conducted in phases or be limited to or focused upon
             particular issues, please state those reasons in detail:




6
 Defendants are not authorized to disclose “documents or information that, if made public, would endanger the
security” of voting systems. O.C.G.A. § 21-2-379.24(g); see also 42 U.S.C. § 5195(c)(e). Defendants, however,
agree that some limited discovery may be conducted regarding Georgia’s DREs and GEMS databases after a
protective order regarding sensitive and confidential information and an inspection protocol are in place.


                                                     -14-
       Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 15 of 22




      The parties have agreed to a proposed schedule, which is attached as Exhibit

B. This Court has also set the deadlines governing the Plaintiffs’ preliminary

injunctions. See [Doc. 398].

XI.   Discovery Limitation and Discovery of Electronically Stored
      Information:

      a. What changes should be made in the limitations on discovery imposed
         under the Federal Rules of Civil Procedure or Local Rules of this Court,
         and what other limitations should be imposed?

         The parties are collaborating on an ESI protocol.

      State Defendants assert that a protective order should be in place regarding

the security and sensitive and confidential information contained in the documents

that are responsive to the discovery topics outlined by Plaintiffs above.


      b. Is any party seeking discovery of electronically stored information?

                   __X__ Yes                   ____ No

             i. The parties have discussed the sources and scope of the production
                of electronically stored information and have agreed to limit the
                scope of production (e.g., accessibility, search terms, date
                limitations, or key witnesses) as follows:

      The Parties agree to discuss the sources, scope, and any limitations on ESI

on a good-faith basis as discovery proceeds. Defendants assert that a protective

order and discovery protocol must be in place prior to any inspection of a Georgia



                                        -15-
          Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 16 of 22




DRE or other aspect of the voting system, including documents related to the

GEMS database, that may contain sensitive or confidential information.

              ii. The parties have discussed the format for production of
                  electronically stored information (e.g., Tagged Image File Format
                  (TIFF or .TIF files), Portable Document Format (PDF), or native),
                  method of production (e.g., paper or disk), and the inclusion or
                  exclusion and use of metadata, and have agreed as follows:

      The Parties agree to discuss in good faith the format for the production of

ESI, methods of production, and the inclusion or exclusion of metadata as

discovery proceeds.

      In the absence of agreement on issues regarding discovery of electronically

stored information, the parties shall request a scheduling conference in paragraph 9

hereof.

XII. Other Orders:

            What other orders to the parties think that the Court should enter under
            Rule 26(c) or under Rule 16(b) and (c)?

      Defendants believe protective orders as to sensitive and confidential

information, as well as on the scope of discovery, are necessary prior to any

inspection of a DRE or production on documents related to the GEMS database.

XIII. Settlement Potential:

      a. Lead counsel for the parties certify by their signatures below that they
         conducted a Rule 26(f) conference that was held on June 10, 2019, and


                                          -16-
         Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 17 of 22




           that they participated in settlement discussions. Other persons who
           participated in the settlement discussions are listed according to party.

For Plaintiffs: Lead Counsel (signature) /s/ David D. Cross (w/ express permission)
                                        /s/ Bruce P. Brown (w/ express permission)
      Other participants: Catherine Chapple, Halsey Knapp, John Powers, Marilyn

Marks.

For Defendants: Lead Counsel (signature) /s/ Vincent R. Russo
                                        /s/ Kaye Burwell (w/ express permission)

      Other participants: Kimberly Anderson, Carey Miller, Brian Lake, Cheryl

Ringer.

      b. All parties were promptly informed of all offers of settlement and
         following discussion by all counsel, it appears that there is now:

                     _____ A possibility of settlement before discovery.

                     _____ A possibility of settlement after discovery.

                     _____ A possibility of settlement, but a conference with the

                           judge is needed.

                     __X__ No possibility of settlement.

      c. Counsel (_____) do or (__X__) do not intend to hold additional

           settlement conferences among themselves prior to the close of discovery.




                                          -17-
       Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 18 of 22




      d. The following specific problems have created a hindrance to settlement

         of this case: Parties fundamentally disagree regarding the existence of a

         violation of Plaintiffs’ rights.

XIV. Trial by Magistrate Judge:

         The parties do not consent to having this case tried before a magistrate

         judge of this Court.

/s/ David D. Cross (w/ express                /s/ Halsey G. Knapp, Jr. (w/ express
permission)                                   permission)
David D. Cross (pro hac vice)                 Halsey G. Knapp, Jr.
John P. Carlin (pro hac vice)                 GA Bar No. 425320
Catherine L. Chapple (pro hac vice)           Adam M. Sparks
Jane P. Bentrott (pro hac vice)               GA Bar No. 341578
Robert W. Manoso (pro hac vice)               Krevolin & Horst, LLC
Morrison & Foerster LLP                       1201 West Peachtree Street, NW
2000 Pennsylvania Avenue, NW                  Suite 3250
Suite 6000                                    Atlanta, GA 30309
Washington, DC 20006                          HKnapp@khlawfirm.com
Telephone: (202) 887-1500                     Sparks@khlawfirm.com
DCross@mofo.com
JCarlin@mofo.com                              Counsel for Plaintiffs Donna Curling,
CChapple@mofo.com                             Donna Price & Jeffrey Schoenberg
JBentrott@mofo.com
RManoso@mofo.com




                                              (Signatures Continued On Next Page)



                                            -18-
       Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 19 of 22




/s/ Bruce P. Brown (w/ express
permission)
Bruce P. Brown
Georgia Bar No. 064460
Bruce P. Brown Law LLC
1123 Zonolite Rd. NE Suite 6
Atlanta, Georgia 30306 (404) 881-0700

Counsel for Coalition Plaintiffs

/s/ Kimberly Anderson                   /s/ Kaye Woodard Burwell (w/ express
Vincent R. Russo                        permission)
GA Bar No. 242628                       OFFICE OF THE COUNTY
Josh Belinfante                         ATTORNEY
GA Bar No. 047399                       Kaye Woodard Burwell
Carey A. Miller                         Georgia Bar Number: 775060
                                        kaye.burwell@fultoncountyga.gov
GA Bar No. 976240
                                        Cheryl Ringer
Kimberly Anderson
                                        Georgia Bar Number: 557420
GA Bar No. 602807                       cheryl.ringer@fultoncountyga.gov
Alexander Denton                        David R. Lowman
GA Bar No. 660632                       Georgia Bar Number: 460298
Brian E. Lake                           david.lowman@fultoncountyga.gov
GA Bar No. 575966                       Office of the County Attorney
ROBBINS ROSS ALLOY                      141 Pryor Street, S.W.
BELINFANTE LITTLEFIELD LLC              Suite 4038
500 14th Street NW                      Atlanta, Georgia 30303
Atlanta, GA 30318                       Telephone: (404) 612-0246
Telephone: (678) 701-9381
Facsimile: (404) 856-3250               Attorneys for Fulton County Defendants
vrusso@robbinsfirm.com
jbelinfante@robbinsfirm.com
cmiller@robbinsfirm.com
kanderson@robbinsfirm.com               (Signatures Continued On Next Page)
adenton@robbinsfirm.com
blake@robbinsfirm.com


                                    -19-
       Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 20 of 22




Bryan P. Tyson
GA Bar No. 515411
Bryan F. Jacoutot
Georgia Bar No. 668272
TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle, Suite 200
Atlanta, GA 30339
Telephone: (678)336-7249
btyson@taylorenglish.com
bjacoutot@taylorenglish.com

Attorneys for State Defendants




                                    -20-
       Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 21 of 22




                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the foregoing

JOINT PRELIMINARY REPORT AND DISCOVERY PLAN has been prepared

in Times New Roman 14-point, a font and type selection approved by the Court in

L.R. 5.1(B).


                                      /s/ Kimberly Anderson
                                      Kimberly Anderson
                                      GA Bar No. 602807




                                       -21-
       Case 1:17-cv-02989-AT Document 410 Filed 06/17/19 Page 22 of 22




                          CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed the foregoing JOINT

PRELIMINARY REPORT AND DISCOVERY PLAN with the Clerk of Court

using the CM/ECF system, which will automatically send counsel of record e-mail

notification of such filing.


      This 17th day of June, 2019.

                                       /s/ Kimberly Anderson
                                       Kimberly Anderson
                                       GA Bar No. 602807




                                        -22-
